                                                                           FILED
     Case: 1:18-cr-00846 Document #: 5 Filed: 01/10/19 Page 1 of 1 PageID #:42


                                                                              JAN I   0   trJlglto
                     UNITED STATES DISTRICT COURT
                                                                         cLE#?lsB8ffglgg,*,
                     NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DTVISION

 UNITED STATES OF AMERICA
                                                                        SUDGE FETNERMAN
                                             18 CR 846
              v.                                                   MAGISTRATE JUDGE COX
                                            Violation: Title 21, United States Code,
 RICARDO SANTAMARIA, alWa "Fut,"            Section 846
    "Pescue,"and "Primo"



      The SPECIAL DECEMBER 2Ol7 GRAND JURY charges:

      Beginning no later than on or about July 3, 20L7, and continuing until at least

on or about Jaly 12,2017, at Deerfield, in the Northern District of Illinois, Eastern

Division, and elsewhere,

           RICARDO SANTAMARIA, aMa "Fut," "Pescue," and "Primo,"

defendant herein, did attempt to knowingly and intentionally distribute a controlled

substance, namely, 5 kilograms or more of a mixture and substance containing a

detectable amount of cocaine, a Schedule   II Controlled   Substance;

      In violation of Title 21, United States Code, Section 846, and Title 18 United

States Code, Section 2.

                                              A TRUE BILL:



                                               FOREPERSON



UNITED STATES ATTORNEY
